Citation Nr: 1224935	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal stromal tumor (GIST) / leiomyosarcoma, to include as due to in-service herbicide exposure or as secondary to service-connected generalized lymphadenopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The appellant had active service from April 1972 to April 1975, from August 1976 to August 1979, and from August 1990 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
This case was previously before the Board in August 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the August 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he was exposed to various chemicals and solvents, including herbicide agents, during the course of his military duties.  As requested by the Board in the August 2010 remand, the Agency of Original Jurisdiction (AOJ) attempted to verify the appellant's alleged exposure to herbicide agents by furnishing the appellant's description of exposure to the C&P service via e-mail in March 2011, in compliance with the remand order.  If the appellant's claimed herbicide exposure was not verified, the August 2010 remand instructed the AOJ to send a request to JSRRC for verification as to whether the appellant was exposed to herbicide agents during his period of service.  The AOJ requested the appellant's service personnel records and sent a request to the National Archives and Records Administration (NARA) for verification as to whether the appellant was exposed to herbicide agents.  However, the AOJ did not send a request to JSRRC for verification as to whether the appellant was exposed to herbicide agents during his period of service, in accordance with the instructions set forth in M21-1, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the AOJ did not contact the JSRRC to verify whether the appellant was exposed to herbicide agents, as requested in the August 2010 Board remand, the case must be remanded so that a request should also be made to the JSRRC.

Additionally, the Board requested that the AOJ provide the appellant with a VA examination to determine the etiology of his GIST/leiomyosarcoma.  The appellant was evaluated at a VA examination in June 2011.  The June 2011 VA examiner found that the appellant's GIST tumor was likely cured as he was eight years post-operation with no recurrence.  He had no evidence of leiomyosarcoma.  The VA examiner stated that the GIST tumor was completely unrelated to enlargement of the lymph nodes of the neck area which was he is service-connected.  The VA examiner noted that the enlargement of the lymph nodes was benign, as proven by biopsy.  

Although the VA examiner found that the appellant did not currently have GIST/leiomyosarcoma, the appellant had GIST/leiomyosarcoma in 2003.  A September 2006 VA examination report notes that the appellant had a stromal tumor of the stomach, status post gastrectomy in 2003.  The VA examiner noted that the body systems affected were just the subtotal gastrectomy with residual esophageal reflux symptoms moderated by treatment.  The September 2006 VA examination report indicates the appellant may have residuals from the GIST/leiomyosarcoma.  As noted in the August 2010 remand, the appellant maintained a current diagnosis of "GIST tumor-successfully treated on [sic] 2003."  See September 2006 VA treatment record.  

The Board specifically requested the VA examiner to provide an opinion as to whether the appellant's GIST/leiomyosarcoma was related to service, to include whether it was aggravated by his service-connected generalized lymphadenopathy.  The VA examiner was also requested to provide an opinion as to whether the appellant's GIST/leiomyosarcoma was related to any herbicide exposure or chemical or solvent exposure during active duty service.  In his June 2007 substantive appeal, the appellant asserted that he worked with solvents and other chemicals while cleaning and maintaining government equipment.  As the VA examiner did not provide opinions as to whether the GIST/leiomyosarcoma was related to service, whether the condition was aggravated by the appellant's service-connected generalized lymphadenopathy, or whether the condition was related to chemical or solvent exposure during active duty service, the examination did not comply with the August 2010 remand order.  

As noted above, when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Consequently, the claim must be remanded for a new VA opinion on the etiology of the appellant's GIST/leiomyosarcoma.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send a request to JSRRC for verification as to whether the appellant was exposed to herbicide agents as alleged during his period of service, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  All documentation sent and received by the AOJ must be associated with the claims file.

2.  Thereafter, arrange for a health care provider with appropriate expertise to review the appellant's VA claims folder and provide opinions, with supporting rationale, as to:

* Whether it is at least as likely as not that the appellant's GIST/leiomyosarcoma was related to service;

* Whether it is at least as likely as not that the appellant's GIST/leiomyosarcoma was caused by his service-connected generalized lymphadenopathy;

* Whether it is at least as likely as not that the appellant's GIST/leiomyosarcoma was aggravated by his service-connected generalized lymphadenopathy;

* Whether it is at least as likely as not that the appellant's GIST/leiomyosarcoma was related to any herbicide exposure or chemical or solvent exposure during active duty service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The claims file and a copy of this remand must be provided to the clinician.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the clinician would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A complete rationale for all opinions must be provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the reviewing clinician finds that physical examination of the appellant and/or diagnostic testing is necessary, such should be accomplished.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a GIST/leiomyosarcoma, to include as due to in-service herbicide exposure or as secondary to service-connected generalized lymphadenopathy.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


